Citation Nr: 0127397	
Decision Date: 12/17/01    Archive Date: 12/28/01

DOCKET NO.  96-12 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from February 1968 to February 
1970.  His military occupational specialty was a rifleman and 
he was awarded the Vietnam Campaign Medal with Device, the 
Vietnam Service Medal, the Combat Action Ribbon, and the 
Rifle Marksman Badge.  He had 1 year and 3 months of foreign 
and/or sea service.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida but 
control of his claim file was transferred to the VARO in 
Buffalo, New York.  A decision of the Board in April 1997 
denied service connection for an acquired psychiatric 
disorder and for a low back disability on the basis that the 
claims were not well grounded.  Because service connection is 
not in effect for any disability, entitlement to a total 
disability rating was also denied.  That decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court) which entered a February 2001 Order vacating 
that decision and remanding the case to the Board.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)), was signed into 
law.  Being effective November 9, 2000, this liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, to implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,630 - 32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
That portion of the regulations applicable in this case were 
made effective retroactively to November 9, 2000.  The Act 
and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran's original claim file was lost and contained his 
service medical records (SMRs) obtained from the National 
Personnel Records Center.  In a March 1996 letter to the 
veteran's attorney, the RO explained the steps taken to 
locate the file but all such actions have been unsuccessful 
and his claim file has been rebuilt.  While a June 1994 
rating action denied reopening of the claims for service 
connection for a low back disability and for an acquired 
psychiatric disorder, to include what was described as 
"Implied [PTSD]" it is unclear what evidence was previously 
on file at the time of any original denials of those claims 
and, thus, those claims must be addressed on a de novo basis.  

A review of the rebuilt claim file reflects that the veteran 
has alleged that he began abusing drugs while in Vietnam; 
attempted suicide while in Vietnam, when he held a gun to his 
head but at the last moment moved his head when he pulled the 
trigger.  He alleges that he injured his back during service, 
stating in a June 1995 VA Form 21-526 that during training a 
drill sergeant jumped on his back, but stating in VA Form 21-
4138, Statement in Support of Claim of February 1994 that he 
injured his back lifting ammunition and weapons while in 
Vietnam.  

It does not appear that an attempt has been made to obtain 
the veteran's service personnel records or any clarifying 
information about circumstances surrounding any inservice 
stressors, his drug use or back injury.  It is not clear 
whether during military service the veteran ever sought or 
received any treatment, counseling or hospitalization for the 
claimed disorders.  It appears that further attempts should 
be made to check any possible secondary sources with respect 
to the existence of any SMRs.  

In several claim forms on file the veteran has reported 
having received treatment at a number of VA facilities but it 
unclear whether all such records are on file.  Also, while 
voluminous records from the Social Security Administration 
(SSA) are on file, in April 1996 the veteran's attorney 
requested that VA obtain additional evidence in the form of 
"Exhibits 1 through 10, 13, 14, 18 and 19" of a November 
1992 decision by an Administrative Law Judge (ALJ) used in 
awarding the veteran SSA benefits.  Later in April 1996 the 
VARO responded indicating that such a request had been made 
and, subsequently, additional records were received.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
his attorney and request that the 
following information be provided:

A.  Any records or documentation 
pertaining to this case which may have 
been on file when the veteran's claim 
file was lost and which are not now on 
file.  

B.  The veteran should clarify 
whether all records used in the 
adjudication of his claim for SSA 
benefits are on file and, if not, which 
records are missing.  The RO should then 
attempt to obtain any such missing 
records.  

C.  The veteran should indicate 
whether he had ever filed a claim for 
Workman's Compensation benefits due to 
any psychiatric or back disability 
incurred after military service and, if 
so, he should provide as much clarifying 
information as possible, to include any 
claim numbers.  

D.  The veteran should clarify 
whether he sought or received any 
treatment, counseling or hospitalization 
for psychiatric or emotional difficulties 
or for back disability during active 
service.  If so, he should provide as 
much detailed information as possible as 
to all dates and places.  

E.  The veteran is requested to 
provide the names, addresses and dates of 
treatment on any health care giver, VA or 
private who treated him for low back 
disability or for PTSD or any other 
psychiatric disability since military 
service.  He should also be requested to 
provide any information available as to 
who might now have custody of non-VA 
records.  He should be requested to sign 
the appropriate releases.  Thereafter, 
the RO should obtain copies of the 
records identified by the veteran that 
are not already associated with the 
claims folder.  Any records received 
should be associated with the claims 
folder.  

F.  The veteran is requested to 
provide specific details such as to the 
dates, places, and circumstances of 
events, if any, that he alleges were 
stressors in service and the units to 
which he was assigned at such times.  If 
he recalls any details regarding any 
fellow servicemen in his unit who became 
casualties, this should also be given. 
The veteran should be advised that this 
information is vital to his claim.  

2.  The RO should verify the dates of the 
veteran's military service in the 
Republic of Vietnam and obtain the 
veteran's service personnel records.  
Also, the RO should take the appropriate 
steps to contact any secondary sources 
that may have any SMRs.  All steps should 
be documented in writing.  

3.  Regardless of the appellant's 
response to providing stressor 
information, and if possible, the RO 
should review the file and prepare a 
summary of all of the claimed stressor(s) 
based on review of all pertinent 
documents.  This summary, and all 
supporting documents regarding the 
veteran's claimed stressor(s), should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) 
at 7798 Cissna Road, Springfield, 
Virginia 22150-3197.  The USASCRUR should 
be requested to certify the occurrence of 
the incident(s) and any indication of the 
veteran's involvement therein.  If unable 
to provide such information, USASCRUR 
should be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors and whether they were incurred 
during combat.  If the RO determines that 
the record establishes the existence of a 
stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record. 

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the veteran to be 
afforded an examination by a VA 
psychiatrist to determine the diagnoses 
of all psychiatric disorders that are 
present.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor, or any 
combination of stressors, found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished. The entire claims 
folder and a copy of this REMAND should 
be made available to the examiner prior 
to the examination and a notation to the 
effect that this record review took place 
should be included in the examination 
report.

The examiner should also be requested to 
express a diagnosis or opinion as to 
whether the veteran has any other 
acquired psychiatric disorder other than 
PTSD and, if so, whether it is related in 
any way to the veteran's period of 
military service.  

All diagnoses and opinions reached should 
be expressed in terms of the degree of 
probability that a particular disorder 
exists, e.g., PTSD, or that a claimed 
relationship exists, e.g., is it at least 
as likely as not that any current 
psychiatric disorder, including PTSD, is 
related to the veteran's military 
service.  

6.  The RO should arrange for the veteran 
to be afforded a VA examination for the 
purpose of determining, if possible, 
whether any low back disability that the 
veteran now has is related in any way to 
his period of military service.  The 
claim file must be made available to the 
examiner prior to the examination and the 
report of the examination should reflect 
this fact.  All diagnoses and opinions 
reached should be expressed in terms of 
the degree of probability that a 
particular disorder exists or that a 
claimed relationship exists, e.g., is it 
at least as likely as not that any 
current back disorder is related to the 
veteran's military service.  

7.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and VA promulgated 
regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) are fully complied with and 
satisfied.  

8.  When the RO is satisfied that the 
record is complete and the psychiatric 
examination, if appropriate, is adequate, 
the claim of service connection for PTSD 
should be readjudicated by the RO with 
consideration of 38 C.F.R. § 3.304(f) and 
the RO should otherwise readjudicate the 
claims for service connection for an 
acquired psychiatric disorder other than 
PTSD and service connection for a low 
back disability under the general 
principles of service connection.  The RO 
should also readjudicate the claim for a 
total rating.  

9.  If the benefits sought on appeal 
remain denied, the appellant has his 
attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence.  An appropriate period of time 
should be allowed for response.

The veteran is hereby advised that failure to report for a 
scheduled VA examination without good cause shown may have 
adverse effects on his claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

